Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00352-CR

                                 Kathleen COLE-MAYER,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 13, Bexar County, Texas
                                  Trial Court No. 359926
                    The Honorable Monica A. Gonzalez, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 24, 2013.


                                              _____________________________
                                              Karen Angelini, Justice